Case 2:18-cv-02130-RGK-PJW Document 39 Filed 04/24/19 Page 1 of 2 Page ID #:324



  1

  2

  3

  4

  5

  6

  7

  8                        IN THE UNITED STATES DISTRICT COURT
  9
                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 10

 11                                                   )
    BLANCA MOLINA, an individual,
    and B.M. and K.M., by and through                 )
 12 their guardian ad litem BENITO                    )   Case No.: 2:18-cv-02130-RGK(PJWx)
    MOLINA,                                           )
 13
                      Plaintiffs,                     )   [PROPOSED] ORDER RE:
 14                                                   )   UNOPPOSED MOTION FOR
            vs.                                       )   APPROVAL OF MINOR K.M.’S
 15
      MEHRIVAR MEKNUNI, an                            )   COMPROMISE
 16   individual,                                     )
 17                                                   )
                      Defendant.
                                                      )
 18
            Having considered the Unopposed Motion for Approval of Minor K.M.’s
 19
      Compromise, and supporting declarations and documents, and good cause appearing
 20
      therefor, this Court hereby orders that:
 21
            1.        The Petition For Minor K.M.’s Compromise is granted and the
 22
      compromise is approved.
 23
            2.        Minor Plaintiff K.M. shall receive $4,000.00.
 24
            3.        Within 72 hours of receipt of a check in the amount of $4,000.00
 25
      payable to order of Petitioner Benito Molina Sr. as trustee for K.M., Petitioner Benito
 26
      Molina Sr. shall deposit the check in a blocked account at a federally insured bank or
 27
      credit union.
 28

                                                          [PROPOSED] ORDER RE: MOTION FOR APPROVAL OF
                                              - 1 -       MINOR K M ’S COMPROMISE
Case 2:18-cv-02130-RGK-PJW Document 39 Filed 04/24/19 Page 2 of 2 Page ID #:325



  1         4.     Petitioner will deliver to the depository a copy of this Order.
  2         5.     The blocked account will belong to minor K.M.
  3         6.     No withdrawal of principal or interest may be made from K.M.’s
  4   blocked account without a written order under this case name and number, signed by
  5   a judge, and bearing the seal of this court, until K.M. reaches the age of 18 years.
  6   When K.M. attains the age of 18 years, the depository, without further order of this
  7   court, is authorized and directed to pay by check or draft directly to K.M., upon
  8   demand, all moneys including interest deposited under this order. The money on
  9   deposit is not subject to escheat.
 10         7.     Petitioner Benito Molina Sr. is authorized and directed to execute any
 11   and all documents reasonably necessary to carry out the terms of this settlement.
 12         8.     Within 15 days of depositing the funds into the blocked account,
 13   Petitioner Benito Molina Sr. will file with this Court the depository’s
 14   awknowledgement of receipt of the order and the funds.
 15         9.     The Local Rule 17-1.7 bond is waived.
 16         IT IS SO ORDERED.
 17   Dated: April 24, 2019
 18

 19                                                                     ________________
                                                              R. Gary Klausner
 20                                                      United States District Judge
 21

 22

 23

 24

 25

 26

 27

 28
                                                    [PROPOSED] ORDER RE; PETITION FOR COMPROMISE OF
                                                    MINOR K M ’S CLAIMS
                                           - 2 -
